DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 was filed after the mailing date of the Notice of Allowance on 6/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In review of the IDS submitted 7/26/2022; the most pertinent reference is considered by the examiner to be JP2004135908A.  This references does recite the use of blur analysis.  Specifically [0053+] teaches “Further, it is possible to measure the left and right blur of the hit ball based on the size of the ball diameter.”  However, the ball diameter may be considered a golf ball signature wherein the ball diameter of the 908A’ reference is used to analyze the blur wherein the allowable subject matter of the instant application utilizes the blur or blob to identify image features that correlate to a golf ball signature (claim 1); wherein the processing arrangement calculates a motion image from a plurality of adjacent image frames in which a golf ball signature was detected, the motion image including a blur corresponding to the golf signature and extracts features corresponding to the blur from the motion image (claim 11); wherein the detecting the signature of the golf shot includes a blob detection identifying image features that correlate to a golf ball signature (claim 21).  In the instant application the blob or blur is used to determine golf ball signature wherein in the JP2004135908A reference, the golf ball signature is used to analyze the blur.  This is an opposite arrangement for the use of the blur or blob in the analysis.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 5/17/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method for determining golf shot characteristics, comprising:
	detecting, in imaging data captured by an imager, a signature of a golf shot launched from a first launch area of a plurality of launch areas from which golf balls are to be launched, a field of view of the imager including one of the first launch area and an area adjacent to the first launch area;
determining, from the imaging data, first shot characteristics for the golf shot, the first shot characteristics including a first launch location and a first launch time;
determining whether the first launch location and the first launch time correspond to a second launch location and a second launch time for second shot characteristics determined from sensor data captured by a further sensor arrangement; and
when no correspondence is found between the first and second launch locations and the first and second launch times, transmitting the first shot characteristics to a display at the first launch area,
wherein the detecting the signature of the golf shot includes a blob detection identifying image features that correlate to a golf ball signature.

2.	(Original) The method of claim 1, further comprising:
	when a correspondence is found between the first and second launch locations and the first and second launch times, transmitting the second shot characteristics to the display at the first launch area.

3.	(Cancelled) 

4.	(Currently Amended) The method of claim 1, further comprising:
	calculating a motion image from a plurality of adjacent image frames where [[a]] the golf ball signature was detected, the motion image including a blur corresponding to the golf signature; and
extracting features corresponding to the blur from the motion image.

5.	(Original) The method of claim 4, wherein the extracted features include a length, width, blur factor, horizontal angle, and estimated launch position of the blur.

6.	(Original) The method of claim 5, further comprising:
	determining whether blobs detected in a plurality of images all correspond to a same golf shot based on a spatial and temporal check.

7.	(Original) The method of claim 5, further comprising:
	determining whether blobs detected in a plurality of images all correspond to a same golf shot based on an integer programming optimization.

8.	(Original) The method of claim 1, further comprising:
	calibrating the imager to the first launch area.

9.	(Original) The method of claim 1, wherein the further sensor arrangement includes one of a radar array and an imaging system.

10.	(Original) The method of claim 1, wherein the first shot characteristics include an initial velocity, an initial direction, and an estimated travel distance of the golf shot.

11.	(Currently Amended) A system for determining golf shot characteristics, comprising:
	an imager capturing imaging data and having a field of view including a first launch area of a plurality of launch areas from which golf shots are to be launched and an area adjacent to the first launch area; and
	a processing arrangement detecting, in the imaging data, a signature of a golf shot launched from the first launch area, the processing arrangement determining, from the imaging data, first shot characteristics for the golf shot, the first shot characteristics including a first launch location and a first launch time, the processing arrangement determining whether the first launch location and the first launch time correspond to a second launch location and a second launch time for second shot characteristics determined from sensor data captured by a further sensor arrangement, the processing arrangement, when no correspondence is found between the first and second launch locations and the first and second launch times, transmitting the first shot characteristics to a display at the first launch area,
wherein the processing arrangement calculates a motion image from a plurality of adjacent image frames in which a golf ball signature was detected, the motion image including a blur corresponding to the golf signature and extracts features corresponding to the blur from the motion image.

12.	(Original) The system of claim 11, wherein when a correspondence is found between the first and second launch locations and the first and second launch times, the processing arrangement transmits the second shot characteristics to the display at the first launch area.

13.	(Currently Amended) The system of claim 11, wherein the processing arrangement detects the signature of the golf shot employs blob detection to identify image features that correlate to [[a]] the golf ball signature.

14.	(Cancelled) 

15.	(Currently Amended) The system of claim [[14,]]11, wherein the extracted features include a length, width, blur factor, horizontal angle, and estimated launch position of the blur.

16.	(Original) The system of claim 15, wherein the processing arrangement determines whether blobs detected in a plurality of images correspond to a same golf shot based on a spatial and temporal check.

17.	(Original) The system of claim 15, wherein the processing arrangement determines whether blobs detected in a plurality of images correspond to a same golf shot based on an integer programming optimization.

18.	(Original) The system of claim 11, wherein the imager is calibrated to the first launch area.

19.	(Original) The system of claim 11, wherein the further sensor arrangement includes one of a radar array and an imaging system.

20.	(Original) The system of claim 11, wherein the first shot characteristics include an initial velocity, an initial direction, and an estimated travel distance of the golf shot.

21.	(Currently Amended) A system for supplying golf shot characteristics to a plurality of hitting bays in a driving range, comprising:
	a primary sensing arrangement detecting data corresponding to shot characteristics of each of a plurality of golf shots launched from the hitting bays of the driving range;
	an imager capturing imaging data and having a field of view including one of a first one of the hitting bays and an area adjacent to the first hitting bay; and
	a processing arrangement detecting, in the imaging data, a signature of the golf shot launched from the first hitting bay, the processing arrangement determining, from the imaging data, first shot characteristics for the golf shot, the first shot characteristics including a first launch location and a first launch time, the processing arrangement determining whether the first launch location and the first launch time correspond to a second launch location and a second launch time for second shot characteristics determined from sensor data captured by the primary sensing arrangement,
wherein, when no correspondence is found between the first and second launch locations and the first and second launch times, the processor processing arrangement transmits the first shot characteristics to a display at the first hitting bay, and
wherein the detecting the signature of the golf shot includes a blob detection identifying image features that correlate to a golf ball signature.

22.	(Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 11 and 21 as amended when viewed with the remaining limitations are seen to provide patentable distinction over the cited prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711